Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert B. Holt appeals the district court’s order dismissing the first amended complaint without prejudice for failure to comply with Fed.R.Civ.P. 8(a)(2). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Holt v. Stroman, No. 3:12-cv-03539-JMC, 2015 WL 1061990 (D.S.C. Mar. 11, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.